Citation Nr: 1449307	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine condition, and, if, so, whether service connection is warranted for a cervical spine condition. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress syndrome (PTSD).

3.  Entitlement to an increased rating in excess of 10 percent for mechanical low back pain.

4.  Entitlement to an increased rating in excess of 50 percent prior to July 22, 2011, and a rating in excess of 70 percent thereafter, for PTSD.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, June 2011, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2013 rating decision, the Veteran was awarded an increased rating for his service-connected PTSD, resulting in a 70 percent rating effective July 22, 2011.  Therefore, the increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  By an October 2002 rating decision, the RO denied entitlement to service connection for a cervical spine condition.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the October 2002 rating decision contains a new diagnosis of a cervical spine condition; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection.  

3.  The Veteran's cervical spine condition is not causally or etiologically related to active service.

4.  The Veteran's sleep apnea is not causally or etiologically related to active service and has not been shown to be caused or aggravated by his service-connected PTSD.  

5.  The Veteran's forward flexion of the thoracolumbar spine has not been less than 60 degrees, and the Veteran's combined range of motion has not been less than 120 degrees.  Muscle spasm or guarding has not been severe enough to result in an abnormal gait or spinal contour, and there is no evidence of ankylosis of the thoracolumbar spine.  Incapacitating episodes or objective neurologic abnormalities have not been shown.

6.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's symptoms included near-continuous panic or depression affecting the ability to function independently, impaired impulse control, disturbances of motivation and mood, sleep disturbance, and difficulty in adapting to stressful situations.  However, the evidence does not show total occupational and social impairment.  The Veteran has not demonstrated persistent delusions or hallucinations, grossly inappropriate behavior, suicidal or homicidal ideation, an inability to perform activities of daily living, disorientation to time or place, or objective memory loss.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the October 2002 rating decision to reopen the Veteran's claim for entitlement to service connection for a cervical spine condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


4.  The criteria for service connection for sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for entitlement to a rating in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

6.  For the entire appeal period, the criteria for entitlement to a rating of 70 percent, but no higher, for the Veteran's PTSD, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim for entitlement to service connection for a cervical spine condition was denied in October 2002 because a cervical spine condition was not shown in service treatment records and such a condition  had not been diagnosed by competent medical evidence.

Since the October 2002 rating decision, the Veteran was diagnosed with a cervical spine condition, degenerative disc disease of the cervical spine, at a September 2009 VA back examination.  Therefore, the additional evidence received since the October 2002 rating decision has not been previously submitted to VA and relates to the unestablished fact of the presence of a current cervical spine disability.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine condition.  As a result, the evidence is new and material and the claim for entitlement to service connection for a cervical spine condition must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Having reopened the Veteran's claim for a cervical spine condition, the Board now turns its attention to readjudicating the claim on its underlying merits, as well as the other pending claim for service connection for sleep apnea.  Initially, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for a cervical spine condition because the RO's June 2011 adjudication in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cervical Spine Condition

The Veteran has been diagnosed with a cervical spine condition.  A March 2008 private MRI showed disc protrusion, neural foraminal narrowing, disc bulging, disc dehydration, and fusion.  More recently, a September 2009 VA spine examination resulted in the diagnosis of degenerative disc disease.  

Service treatment records show the Veteran reported back and neck pain in January 1984.  Although the Veteran received follow-up care for his back symptoms, he did not report any further neck pain or cervical spine disability during service.  Indeed, the Veteran's private treatment records show that he reported neck pain since 2008, after he was discharged.  There is no indication that the Veteran's current symptoms of a cervical spine disability are related to a single reference to neck pain during service.  In short, the evidence shows that the Veteran sought treatment for chronic low back pain during service and did not identify cervical spine symptoms until after he was discharged.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine condition, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Sleep Apnea

The Veteran contends that he has sleep apnea as a result of his service-connected PTSD.  The Veteran was diagnosed with sleep apnea and provided a CPAP machine by VA in January 2010.  He has submitted research stating that it is common for people with PTSD to experience problems sleeping.  Another medical letter indicated that "PTSD might not cause sleep apnea but might exacerbate the symptom."

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In an August 2011 letter, the Veteran's psychiatrist ("Dr. E.H."), stated that it was at least as likely as not that the Veteran's PTSD "contributed to his sleep apnea."  Dr. E.H. provided no further rationale for his opinion, which lowers the probative value of the opinion.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, an October 2011 VA medical examination contained a medical opinion with a supportive rationale.  The examiner confirmed the Veteran's diagnosis, while also identifying his reports of snoring and feelings of restlessness.  After reviewing the Veteran's claims file, the examiner concluded that his sleep apnea was less likely than not caused by an in-service injury, event, or illness.  The examiner explained that there are different types of sleep apnea, but that the Veteran's obstructive sleep apnea is caused mostly by weight, abdominal and neck fat pushing on the abdomen, chest, and neck.  The examiner noted the Veteran had a BMI of 34.3, and obesity is identified by a BMI of 30 or greater.  

The examiner also addressed the letter from Dr. E.H. and the internet articles submitted by the Veteran.  The examiner indicated that the research is inconclusive with disagreement among physicians and specialists on the matter.  The examiner further stated that the majority of literature is "not supportive of the contention that sleep apnea is caused by or aggravated by PTSD."  Instead, the examiner emphasized the effects of the Veteran's obesity on his obstructive sleep apnea.  Therefore, the Board finds that the October 2011 is highly probative on the question of secondary service connection with regard to the Veteran's sleep apnea because the VA examiner provided a conclusion with a supportive rationale based on a review of the claims file as well as a review of the Veteran's documented and reported history.  See Nieves -Rodriguez, 22 Vet. App. at 295.

The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying the relationship between various physical and mental disabilities involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The most probative evidence of record, namely the October 2011 VA opinion, does not show that the Veteran's sleep apnea was caused or aggravated by his PTSD. To the contrary, at the October 2011 VA examination, the Veteran reported improvement in his sleep apnea symptoms, stating he felt rested upon awakening when using his CPAP machine.  Furthermore, the Veteran's service treatment records are absent any complaint of sleep apnea or snoring.  As such, service connection is also not warranted on a direct basis.  See Combee, 34 F.3d at 1039.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD

The Veteran seeks an increased rating for his PTSD, which has been rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  As discussed, the Veteran's rating was increased from 50 percent (effective November 16, 2007) to 70 percent (effective July 22, 2011) in a November 2013 rating decision during the pendency of the current appeal.  In his VA Form 9, the Veteran specifically indicated that his 70 percent rating should be in effect since the date of his most recent increased rating claim received by VA in July 2010.  

Under Diagnostic Code 9411,  a 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but it is not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).
In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

Turning to the evidence of record, in September 2009 VA treatment notes, the Veteran's affect was constricted.  The Veteran reported a positive relationship with his wife and daughter.  However, he reported hypervigilance and a startle response, explaining he does not like anyone being behind him.  

The Veteran's August 2009 through November 2009 private psychiatry records show that that he experienced intermittent hallucinations, unprovoked anger, unprovoked stress, unprovoked fear, intermittent to constant depressed mood, decreased interest, feelings of helplessness and hopelessness, mood swings, worry, jumping or racing thoughts, panic attacks, nightmares, sleep disturbance, intrusive thoughts, and crying spells.  He was assigned GAF scores of 41 to 45.  

March 22, 2011 VA treatment notes show the Veteran reporting getting along "ok" with his wife, but his affect was again constricted.  He had a GAF score of 41.

The Veteran was afforded a VA PTSD examination in May 2011.  The examiner concluded that the Veteran's PTSD resulted in reduced reliability and productivity.  The examiner did not find deficiencies in judgment, thinking, family relations, work, mood or school due to PTSD symptoms; total occupation and social impairment was also not found. 

In terms of occupational functioning, the Veteran reported leaving his job due to increased stress.  With regard to social functioning, the Veteran reported that he and his wife had been married for thirty years and stayed together despite "some struggles."  The Veteran reported a positive relationship with his adult daughter but indicated that he did not have any family in the area and preferred not to "deal with" his wife's family.  The Veteran indicated that he had one friend in Tennessee.  The Veteran's leisure activities included walking and cutting the lawn.  He also reported sleeping and watching television during the day.  

The Veteran was appropriately dressed and neatly groomed for the examination.  He was intact to person, time, and place.  There was no finding of inappropriate behavior.  He was cooperative, friendly, and attentive, with an appropriate affect.  The Veteran did not exhibit obsessive/ritualistic behavior.  His speech was spontaneous, clear, and coherent.  His thought process and content were unremarkable.  There was no obvious impairment in memory observed.  The Veteran did not report any delusions, hallucinations, or panic attacks.  In describing his sleep impairment, he stated that his CPAP machine was helping, but he reported only sleeping four hours per night.  The examiner did not find a presence of homicidal or suicidal thoughts.  The Veteran was assigned a GAF score of 55.  

Records from the Social Security Administration (SSA) contain statements from the Veteran and his wife identifying his difficulty sleeping and concentrating.  A March 2012 mental residual functional capacity assessment also showed the Veteran had limited sustained concentration.  He was found to be moderately limited in his ability to carry out short or detailed instructions and in his ability to interact appropriately with the general public.  However, he was not significantly limited in his ability to accept instructions or criticism from supervisors, his ability to get along with co-workers without distracting them or exhibiting behavioral extremes, or his ability to maintain socially appropriate behavior.  The examiner concluded that the Veteran could function in relatively undemanding work settings that did not require intensive interpersonal relating and that did not require more than two hours at a time of maintenance of attention and concentration.

A review of the evidence shows that the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood for the duration of the current appeal period.  However, total occupational and social impairment has not been shown.    

First, the Board notes that the RO granted a 70 percent rating effective July 22, 2011 based on the Veteran's VA treatment.  However, a close examination of the record shows that the Veteran was assigned a GAF score of 41 on March 22, 2011.  Moreover, the Veteran's private treatment records from 2009, within one year of the increased rating claim, show that he was assigned GAF scores of 41 to 45.  Such scores are suggestive of severe impairment.  In addition, the Veteran's symptoms included  near continuous panic or depression, impaired impulse control (unprovoked anger), and difficulty adapting to stressful situations.  All of these symptoms are contemplated in a 70 percent rating.  

Next, the Board acknowledges the May 2011 VA examination in which the Veteran was assigned a GAF score of 55 and described as only have PTSD manifested by reduced reliability and productivity (rather than deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood).  However, the Veteran's statements reflect difficulty adapting to stressful occupational situations, and the examiner even described the Veteran's behavior as "isolating."  Indeed, the Veteran reported having only one friend and a strained relationship with his wife, not wanting to "deal with" other family members.  Therefore, the description of the Veteran's social and occupational functioning, when viewed in the light most favorable to the Veteran, also support a 70 percent rating.

The 2012 functional assessment contained in the Veteran's SSA file also reflects continued occupational and social impairment manifested by deficiencies in work, family relations, judgment, and thinking.  Specifically, the examiner found the Veteran moderately impaired in his ability to follow directions but generally not significantly limited in his ability to interact with co-workers and supervisors.  

Yet, the evidence does not show that the Veteran is completely unable to maintain occupational and social functioning; he does not exhibit the list of symptoms contemplated in the 100 percent rating.  The Veteran's PTSD did not manifest in persistent delusions or hallucinations, as the Veteran did not describe constant hallucinations and denied such symptoms in May 2011.  The Veteran was also consistently described as appropriately dressed and without disorientation to time or place.  Memory loss for names of close relatives, his own occupation or own name was also not shown.  To the contrary, the Veteran provided an accurate description of his occupational history, to include identifying schools in which he worked.  Moreover, the March 2012 mental residual functional capacity report reflects that the Veteran was able to maintain appropriate behavior and was found able to function in undemanding work settings.

Therefore, a rating of 70 percent, but no higher, is warranted for the entirety of the appeal period (the Veteran's increased rating claim was received in in July 2010).  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. App. at 49.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Mechanical Low Back Pain

The Veteran seeks a rating in excess of 10 percent for his mechanical low back pain, which has been rated under Diagnostic Code 5237.  
Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire  thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  

For VA compensation purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for  the thoracolumbar spine is 240 degrees.  Id. at Note (2).      

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes,  a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least  two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating  is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

First, the Board finds that a rating in excess of 10 percent for the Veteran's mechanical low back pain is not warranted based on limitation of motion.  At a September 2009 VA examination, the Veteran demonstrated flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  The combined range of motion was 190 degrees.  

The Veteran indicated that he could walk for one to three miles.  He described his pain as moderate to severe, one to six days per week.  The examiner noted the Veteran's condition would impact his ability to lift and carry items.  However, upon repetitive use testing, there was no additional limitation of motion of the Veteran's thoracolumbar spine.

Moreover, a rating in excess of 10 percent is not warranted based on any abnormal spinal contour.  Specifically, the Veteran's gait and posture were described as normal at the September 2009 VA examination.  June 2011 private records from Crawford Chiropractic Center show the Veteran exhibited pain and spasms while performing flexion, extension, lateral flexion, and rotation.  However, the record does not indicate that spasms produced an abnormal gait or spinal contour.  Similarly, VA treatment records do not show evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the Veteran was provided a cane by VA in March 2011, there was no indication of any gait abnormality.  

Furthermore, the evidence does not show ankylosis of the thoracolumbar spine, as documented in the September 2009 VA examination. 

Therefore, the evidence of record does not warrant a rating in excess of 10 percent for the Veteran's mechanical low back pain.  Moreover, the Veteran was not found to suffer from any incapacitating episodes at the September 2009 examination, which means a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

In making the above determinations, the Board has considered the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  Although there was a history of stiffness and decreased motion noted during the September 2009 examination, there was no additional limitation of motion of the thoracolumbar spine upon repetitive use.  In addition, the Veteran reported that he was able to walk up to three miles despite back pain, and the record does not show atrophy or other evidence of disuse of the back.  Indeed, at the May 2011 VA PTSD examination, the Veteran indicated that his leisure activities included walking and cutting the lawn.  Therefore, the evidence does not show functional impairment beyond the levels contemplated in the currently assigned rating.  

Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  The September 2009 examiner indicated that the Veteran had no history of urinary incontinence, and the Veteran's sensory and motor examinations yielded normal results.  In VA treatment records, the Veteran denied bowel or bladder incontinence or increasing lower extremity weakness.  The Veteran was found to have no neurologic abnormalities.  Although the Veteran was diagnosed with a urinary tract infection in April 2009, he was provided medication and subsequent medical records are absent any similar infections.  For example, treatment from September 2009 shows the Veteran had no bowel or bladder dysfunction.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected mechanical low back pain, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5237 (2013).   No other diagnostic codes would be appropriate to evaluate the Veteran's mechanical low back pain.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.
Additional Considerations for Increased Rating Claims

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected mechanical low back pain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.

With regard to his PTSD, the Veteran's symptoms included near-continuous panic or depression affecting the ability to function independently, impaired impulse control (e.g. unprovoked anger), disturbances in motivation and mood, sleep disturbance, and difficulty in adapting to stressful situations.  All of these symptoms are contemplated in Diagnostic Code 9411.  Although the Veteran's reported crying spells, worry, and racing thoughts are not specifically listed in the rating criteria, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  Indeed, GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  

Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned evaluations for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO granted a TDIU in a November 2013 rating decision, effective February 9, 2012, the day the Veteran last worked.  The Veteran's increased rating claim for his back was received in 2009, and the increased rating claim for his PTSD was received in 2010; these claims therefore pre-date the effective date of the TDIU rating.  However, prior to February 9, 2012, the Veteran was working, as reflected in the RO decision and as alleged in the Veteran's SSA documents.  Consequently, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by September 2009, September 2010, April 2011, and September 2011 letters to the Veteran.  The September 2010 letter specifically informed the Veteran of the evidence necessary to substantiate the claim for entitlement to service connection for a cervical spine condition with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records; SSA records; VA treatment records; private treatment records; statements in support of the Veteran's claim by the Veteran, his wife, and his representative; and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

New and material evidence having been received, the application to reopen service connection for a cervical spine condition is granted.

Entitlement to service connection for a cervical spine condition is denied.

Entitlement to service connection for sleep apnea, to include as secondary to PTSD, is denied.

For the entire appeal period, entitlement to a rating of 70 percent, but no higher, for the Veteran's PTSD, is granted.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


